               Case 20-12841-MFW                 Doc 546        Filed 12/23/20         Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)




                                            AFFIDAVIT OF SERVICE


STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF KINGS                     )

I, Sung Jae Kim, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 21st day of December, 2020, DRC, under my supervision, caused to be served a true
       and accurate copy of the following documents:

               (i)       Notice of Agenda for Matters Scheduled for Telephonic Hearing on
                         December 23, 2020 at 10:30 a.m. (ET) (Docket No. 530); and

               (ii)      Supplemental Declaration of Richard NeJame in Support of Sale Motion
                         (Docket No. 532),

         to be served via electronic mail upon the parties as set forth on Exhibit 1; via Federal
         Express Priority Overnight delivery upon the parties as set forth on Exhibit 2; and via USPS
         Express Mail upon the parties as set forth on Exhibit 3, attached hereto.


1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
         complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
         provided herein. A complete list of such information may be obtained on the website of the proposed claims
         and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes
         of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
             Case 20-12841-MFW          Doc 546      Filed 12/23/20     Page 2 of 12




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 22nd day of December, 2020, Brooklyn, New York.


                                                             By___________________________
                                                                    Sung Jae Kim
Sworn before me this
22nd day of December, 2020


____________________
Notary Public
Case 20-12841-MFW   Doc 546   Filed 12/23/20   Page 3 of 12
                                       Case 20-12841-MFW Doc 546 Filed 12/23/20 Page 4 of 12
                                                       YouFit Health Clubs, LLC, et al.
                                                               Electronic Mail
                                                                Exhibit Pages
Page # : 1 of 5                                                                                                          12/21/2020 06:09:04 PM
012386P001-1447A-021                   012385P001-1447A-021               000097P001-1447S-021                000071P001-1447S-021
ALLEN MATKINS LECK GAMBLE              ARDEN LAW LLC                      ASHBY & GEDDES PA                   BALLARD SPAHR LLP
IVAN M GOLD                            SAMUEL R ARDEN                     STACY L NEWMAN,ESQ                  LESLIE C HEILMAN;LAUREL D ROGLEN
THREE EMBARCADERO CENTER 12TH FL       710 DENARDS MILL SE                500 DELAWARE AVE, 8TH FLOOR         919 N MARKET ST.,11TH FLOOR
SAN FRANCISCO CA 94111-4074            MARIETTA GA 30067                  P O BOX 1150                        WILMINGTON DE 19801-3034
IGOLD@ALLENMATKINS.COM                 SAM@ARDENLAWLLC.COM                WILMINGTON DE 19899-1150            HEILMANL@BALLARDSPAHR.COM
                                                                          SNEWMAN@ASHBYGEDDES.COM


000071P001-1447S-021                   000072P002-1447S-021               000072P002-1447S-021                000094P001-1447S-021
BALLARD SPAHR LLP                      BALLARD SPAHR LLP                  BALLARD SPAHR LLP                   BARCLAY DAMON LLP
LESLIE C HEILMAN;LAUREL D ROGLEN       DAVID L POLLACK; LINDSEY ZIONTS    DAVID L POLLACK; LINDSEY ZIONTS     KEVIN M NEWMAN
919 N MARKET ST.,11TH FLOOR            1735 MARKET ST.,51ST FLOOR         1735 MARKET ST.,51ST FLOOR          BARCLAY DAMON TOWER
WILMINGTON DE 19801-3034               PHILADELPHIA PA 19103=7599         PHILADELPHIA PA 19103=7599          125 EAST JEFFERSON ST
ROGLENL@BALLARDSPAHR.COM               POLLACK@BALLARDSPAHR.COM           ZIONTSL@BALLARDSPAHR.COM            SYRACUSE NY 13202
                                                                                                              KNEWMAN@BARCLAYDAMON.COM


000095P001-1447S-021                   000073P001-1447S-021               000076P001-1447S-021                000088P001-1447S-021
BARCLAY DAMON LLP                      BERGER SINGERMAN LLP               BERGER SINGERMAN LLP                BIELLI & KLAUDER LLC
SCOTT L FLEISCHER                      BRIAN G RICH,ESQ                   MCIHAEL J NILES, ESQ                DAVID M KLAUDER,ESQ
1270 AVENUE OF THE AMERICAS STE 501    313 NORTH MONROE ST.,STE 301       313 NORTH MONROE ST.,STE 301        1204 N KING ST
NEW YORK NY 10020                      TALLAHASSEE FL 32301               TALLAHASSEE FL 32301                WILMINGTON DE 19801
SFLEISCHER@BARCLAYDAMON.COM            BRICH@BERGERSINGERMAN.COM          MNILES@BERGERSINGERMAN.COM          DKLAUDER@BK-LEGAL.COM




006278P001-1447A-021                   012040P002-1447A-021               012040P002-1447A-021                000085P001-1447S-021
JASON BLANK                            BLANKROME                          BLANKROME                           BROWARD COUNTY ATTORNEY
EDWARDS POTTINGER LLC                  VICTORIA A GUILFOYLE               VICTORIA A GUILFOYLE                SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY
SETH LEHRMAN                           JOSE F BIBILONI                    JOSE F BIBILONI                     GOVERNMENT CENTER STE 423
425 NORTH ANDREWS AVE                  1201 N MARKET ST                   1201 N MARKET ST                    115 SOUTH ANDREWS AVE
STE 2                                  STE 800                            STE 800                             FORT LAUDERDALE FL 33301
FORT LAUDERDALE FL 33301               WILMINGTON DE 19801                WILMINGTON DE 19801                 SANDRON@BROWARD.ORG
SETH@EPLLC.COM                         GUILFOYLE@BLANKROME.COM            JBIBILONI@BLANKROME.COM

000103P001-1447S-021                   000086P001-1447S-021               012380P001-1447A-021                012388P001-1447A-021
CITY OF PHILADELPHIA LAW DEPT          COLEMAN & DEMPSEY LLP              CONNOLLY GALLAGHER LLP              COUSINS LAW LLC
MEGAN N HARPER,DEPUTY CITY SOLICITOR   ARLENE L COLEMAN                   JEFFREY C WISLER                    SCOTT D COUSINS
MUNICIPAL SERVICES BUILDING            TWO RAVINIA DRIVE STE 1250         1201 NORTH MARKET ST 20TH FL        BRANDYWINE PLAZA WEST
1401 JFK BLVD 5TH FLOOR                ATLANTA GA 30346                   WILMINGTON DE 19801                 1521 CONCORD PIKE STE 301
PHILADELPHIA PA 19102-1595             ACOLEMAN@COLEMAN-DEMPSEY.COM       JWISLER@CONNOLLYGALLAGHER.COM       WILMINGTON DE 19803
MEGAN.HARPER@PHILA.GOV                                                                                        SCOTT.COUSINS@COUSINS-LAW.COM


000018P001-1447S-021                   000012P002-1447S-021               000008P001-1447S-021                012379P001-1447A-021
DELAWARE ATTORNEY GENERAL              DELAWARE DIVISION OF REVENUE       DELAWARE SECRETARY OF STATE         EGGNATZ | PASCUCCI
BANKRUPTCY DEPT                        CHRISTINA ROJAS                    DIV OF CORPORATIONS FRANCHISE TAX   JOSHUA H EGGNATZ
CARVEL STATE OFFICE BLDG               CARVEL STATE OFFICE BUILD 8TH FL   PO BOX 898                          7450 GRIFFIN RD STE 230
820 N FRENCH ST 6TH FL                 820 N FRENCH ST                    DOVER DE 19903                      DAVIE FL 33314
WILMINGTON DE 19801                    WILMINGTON DE 19801                DOSDOC_FTAX@STATE.DE.US             JEGGNATZ@JUSTICEEARNED.COM
ATTORNEY.GENERAL@STATE.DE.US           CHRISTINA.ROJAS@DELAWARE.GOV
                                                     Case 20-12841-MFW Doc 546 Filed 12/23/20 Page 5 of 12
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 2 of 5                                                                                                                                                          12/21/2020 06:09:04 PM
000091P001-1447S-021                                 000061P001-1447S-021                               000061P001-1447S-021                                 000061P001-1447S-021
FERRY JOSEPH P.A.                                    FROST BROWN TODD LLC                               FROST BROWN TODD LLC                                 FROST BROWN TODD LLC
RICK S MILLER,ESQ                                    RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON      RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON        RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
824 MARKET ST.,STE 1000                              3300 GREAT AMERICAN TOWER                          3300 GREAT AMERICAN TOWER                            3300 GREAT AMERICAN TOWER
P O BOX 1351                                         301 EAST FOURTH ST                                 301 EAST FOURTH ST                                   301 EAST FOURTH ST
WILMINGTON DE 19899-1351                             CINCINNATI OH 45202                                CINCINNATI OH 45202                                  CINCINNATI OH 45202
RMILLER@FERRYJOSEPH.COM                              RGOLD@FBTLAW.COM                                   ESEVERINI@FBTLAW.COM                                 KHARDISON@FBTLAW.COM


000081P001-1447S-021                                 000104P001-1447S-021                               000002P001-1447S-021                                 000003P001-1447S-021
GATOR FLOWER MOUND LLC                               GRAY ROBINSON P.A.                                 GREENBERG TRAURIG LLP                                GREENBERG TRAURIG LLP
MARK SHANDLER                                        STEVEN J SOLOMON,ESQ                               DENNIS A MELORO                                      NANCY A PETERMAN
7850 NW 146TH ST.,4TH FLOOR                          333 S.E. 2ND AVE.,STE 3200                         1007 NORTH ORANGE STREET                             77 WEST WACKER DRIVE
MIAMI LAKES FL 33016                                 MIAMI FL 33131                                     SUITE 1200                                           SUITE 3100
MSHANDLER@GATORINV.COM                               STEVEN.SOLOMON@GRAY-ROBINSON.COM                   WILMINGTON DE 19801                                  CHICAGO IL 60601
                                                                                                        MELOROD@GTLAW.COM                                    PETERMANN@GTLAW.COM


000004P002-1447S-021                                 000056P001-1447S-021                               000057P001-1447S-021                                 000105P001-1447S-021
GREENBERG TRAURIG LLP                                GREYLION                                           GREYLION                                             HILLSBOROUGH COUNTY TAX COLLECTOR
ERIC HOWE                                            PERELLA WEINBERG PARTNERS LP                       LATHAM & WATKINS LLP                                 BRIAN T FITZGERALD,ESQ
77 WEST WACKER DRIVE                                 ELLEN ROSENBERG                                    JOHAN (HANS) V. BRIGHAM                              SENIOR ASST COUNTY ATTORNEY
SUITE 3100                                           767 FIFTH AVENUE                                   200 CLARENDON STREET                                 POST OFFICE BOX 1110
CHICAGO IL 60601                                     NEW YORK NY 10153                                  BOSTON MA 02116                                      TAMPA FL 33601-1110
HOWEE@GTLAW.COM                                      ellen@greylioncapital.com                          JOHAN.BRIGHAM@LW.COM                                 FITZGERALDB@HILLSBOROUGHCOUNTY.ORG


000065P001-1447S-021                                 000065P001-1447S-021                               000060P001-1447S-021                                 000060P001-1447S-021
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                               HOLLAND & KNIGHT                                     HOLLAND & KNIGHT
ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI
1999 AVENUE OF THE STARS                             1999 AVENUE OF THE STARS                           150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700
SUITE 1400                                           SUITE 1400                                         CHICAGO IL 60606                                     CHICAGO IL 60606
LOS ANGELES CA 90067                                 LOS ANGELES CA 90067                               PHILLIP.NELSON@HKLAW.COM                             JOSHUA.SPENCER@HKLAW.COM
DAVID.SIMONDS@HOGANLOVELLS.COM                       CHRIS.BRYANT@HOGANLOVELLS.COM


000060P001-1447S-021                                 000082P001-1447S-021                               000093P001-1447S-021                                 000093P001-1447S-021
HOLLAND & KNIGHT                                     HULEN POINTE RETAIL LLC                            IURILLO LAW GROUP PA                                 IURILLO LAW GROUP PA
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   BO AVERY                                           CAMILLE J IURILLO;KEVIN L HING                       CAMILLE J IURILLO;KEVIN L HING
150 N RIVERSIDE PLAZA STE 2700                       4801 HARBOR DRIVE                                  5628 CENTRAL AVE                                     5628 CENTRAL AVE
CHICAGO IL 60606                                     FLOWER MOUND TX 75022                              ST PETERSBURG FL 33707                               ST PETERSBURG FL 33707
ANASTASIA.SOTIROPOULOS@HKLAW.COM                     BO@TRIMARSH.COM                                    CIURILLO@IURILLOLAW.COM                              KHING@IURILLOLAW.COM




000084P001-1447S-021                                 000075P002-1447S-021                               000075P002-1447S-021                                 000075P002-1447S-021
JASON BLANK                                          KELLEY DRYE & WARREN LLP                           KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP
JOSHUA EGGNATZ;                                      ROBERT L LEHANE;MARK SCOTT                         ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT
EGGNATZ PASCUCCI                                     PHILLIP A. WEINTRAUB                               PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB
7450 GRIFFIN RD.,STE 230                             101 PARK AVE                                       101 PARK AVE                                         101 PARK AVE
DAVIE FL 33314                                       NEW YORK NY 10178                                  NEW YORK NY 10178                                    NEW YORK NY 10178
JEGGNATZ@JUSTICEEARNED.COM                           RLEHANE@KELLEYDRYE.COM                             MASCOTT@KELLEYDRYE.COM                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM
                                                     Case 20-12841-MFW Doc 546 Filed 12/23/20 Page 6 of 12
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 3 of 5                                                                                                                                                 12/21/2020 06:09:04 PM
000075P002-1447S-021                                 012377P001-1447A-021                                 000080P001-1447S-021                      012382P001-1447A-021
KELLEY DRYE & WARREN LLP                             LAW OFFICE OF SUSAN E KAUFMAN LLC                    LAW OFFICES OF KENNETH L BAUM LLC         LEECH TISHMAN FUSCALDO AND LAMPL LLC
ROBERT L LEHANE;MARK SCOTT                           SUSAN E KAUFMAN                                      KENNETH L BAUM.ESQ                        GREGORY W HAUSWIRTH
PHILLIP A. WEINTRAUB                                 919 NORTH MARKET ST STE 460                          167 MAIN ST                               PATRICK W. CAROTHERS
101 PARK AVE                                         WILMINGTON DE 19801                                  HACKENSACK NJ 07601                       1007 NORTH ORANGE ST 4TH FL
NEW YORK NY 10178                                    SKAUFMAN@SKAUFMANLAW.COM                             KBAUM@KENBAUMDEBTSOLUTIONS.COM            WILMINGTON DE 19801
PWEINTRAUB@KELLEYDRYE.COM                                                                                                                           GHAUSWIRTH@LEECHTISHMAN.COM


012382P001-1447A-021                                 000066P001-1447S-021                                 000066P001-1447S-021                      000101P001-1447S-021
LEECH TISHMAN FUSCALDO AND LAMPL LLC                 LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP     LINEBARGER GOGGAN BLAIR & SAMPSON LLP
GREGORY W HAUSWIRTH                                  ELIZABETH WELLER                                     ELIZABETH WELLER                          JOHN P DILLMAN
PATRICK W. CAROTHERS                                 2777 N STEMMONS FREEWAY STE 1000                     2777 N STEMMONS FREEWAY STE 1000          P O BOX 3064
1007 NORTH ORANGE ST 4TH FL                          DALLAS TX 75207                                      DALLAS TX 75207                           HOUSTON TX 77253-3064
WILMINGTON DE 19801                                  DALLAS.BANKRUPTCY@PUBLICANS.COM                      BETHW@PUBLICANS.COM                       HOUSTON_BANKRUPTCY@PUBLICANS.COM
PCAROTHERS@LEECHTISHMAN.COM


000089P001-1447S-021                                 000069P001-1447S-021                                 000090P001-1447S-021                      012387P001-1447A-021
MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.        MARICOPA COUNTY ATTORNEY'S OFFICE                    MCCREARY VESELKA BRAGG & ALLEN PC         MERIDIAN LAW LLC
ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC   PETER MUTHIG                                         TARA LEDAY,ESQ                            ARYEH E STEIN
1001 3RD AVE WEST                                    225 W MADISON ST                                     P O BOX 1269                              600 REISTERSTOWN RD STE 700
SUITE 240                                            PHOENIX AZ 85003                                     ROUND ROCK TX 78680                       BALTIMORE MD 21208
BRADENTON FL 34205-7863                              MUTHIGK@MCAO.MARICOPA.GOV                            TLEDAY@MVBALAW.COM                        ASTEIN@MERIDIANLAWFIRM.COM
LEGAL@TAXCOLLECTOR.COM


000064P001-1447S-021                                 012378P001-1447A-021                                 012378P001-1447A-021                      012378P001-1447A-021
MONZACK MERSKY BROWDER AND HOCHMAN PA                MORRIS JAMES LLP                                     MORRIS JAMES LLP                          MORRIS JAMES LLP
RACHEL B MERSKY                                      ERIC J MONZO; BRYA M KEILSON                         ERIC J MONZO; BRYA M KEILSON              ERIC J MONZO; BRYA M KEILSON
1201 N ORANGE ST.,STE 400                            JASON S. LEVIN                                       JASON S. LEVIN                            JASON S. LEVIN
WILMINGTON DE 19801                                  500 DELAWARE AVE STE 1500                            500 DELAWARE AVE STE 1500                 500 DELAWARE AVE STE 1500
RMERSKY@MONLAW.COM                                   WILMINGTON DE 19801                                  WILMINGTON DE 19801                       WILMINGTON DE 19801
                                                     EMONZO@MORRISJAMES.COM                               BKEILSON@MORRISJAMES.COM                  JLEVIN@MORRISJAMES.COM


000007P002-1447S-021                                 000100P001-1447S-021                                 000102P001-1447S-021                      000102P001-1447S-021
OFFICE OF THE US TRUSTEE                             OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (   PACHULSKI STANG ZIEHL & JONES LLP         PACHULSKI STANG ZIEHL & JONES LLP
HANNAH MCCOLLUM                                      DEB SECREST,AUTHORIZED AGENT                         BRADFORD J SANDLER;COLIN R ROBINSON       BRADFORD J SANDLER;COLIN R ROBINSON
844 KING ST                                          DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA   919 N MARKET ST.,17TH FLOOR               919 N MARKET ST.,17TH FLOOR
STE 2207                                             COLLECTIONS SUPPORT UNIT                             WILMINGTON DE 19801                       WILMINGTON DE 19801
WILMINGTON DE 19801                                  651 BOAS ST.,RM 925                                  BSANDLER@PSZJLAW.COM                      CROBINSON@PSZJLAW.COM
HANNAH.MCCOLLUM@USDOJ.GOV                            HARRISBURG PA 17121
                                                     RA-LI-UCTS-BANKRUPT@STATE.PA.US

000063P001-1447S-021                                 012383P001-1447A-021                                 000067P001-1447S-021                      000067P001-1447S-021
PERDUE BRANDON FIELDER COLLINS & MOTT LLP            QUINTAIROS PRIETO WOOD                               RICHARDS LAYTON & FINGER PA               RICHARDS LAYTON & FINGER PA
EBONEY COBB                                          ARTHUR C NEIWIRTH                                    JOHN H KNIGHT;MARISA A TERRANOVA FISSEL   JOHN H KNIGHT;MARISA A TERRANOVA FISSEL
500 E BORDER ST.,STE 640                             ONE EAST BROWARD BLVD STE 1200                       ONE RODNEY SQUARE                         ONE RODNEY SQUARE
ARLINGTON TX 76010                                   FORT LAUDERDALE FL 33301                             920 NORTH KING ST                         920 NORTH KING ST
ECOBB@PBFCM.COM                                      ANEIWIRTH@QPWBLAW.COM                                WILMINGTON DE 19801                       WILMINGTON DE 19801
                                                                                                          KNIGHT@RLF.COM                            TERRANOVAFISSEL@RLF.COM
                                                    Case 20-12841-MFW Doc 546 Filed 12/23/20 Page 7 of 12
                                                                    YouFit Health Clubs, LLC, et al.
                                                                            Electronic Mail
                                                                             Exhibit Pages
Page # : 4 of 5                                                                                                                                                        12/21/2020 06:09:04 PM
000099P001-1447S-021                                000099P001-1447S-021                                000099P001-1447S-021                                000087P001-1447S-021
RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                         SACKS TIERNEY PA
AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   RANDY NUSSBAUM;PHILIP R RUDD
920 NORTH KING ST                                   920 NORTH KING ST                                   920 NORTH KING ST                                   4250 N DRINKWATER BLVD,,4TH FLOOR
WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 SCOTTSDALE AZ 85251
STEELE@RLF.COM                                      SCHLAUCH@RLF.COM                                    KENNEY@RLF.COM                                      RANDY.NUSSBAUM@SACKSTIERNEY.COM




000087P001-1447S-021                                000078P001-1447S-021                                000079P001-1447S-021                                000020P001-1447S-021
SACKS TIERNEY PA                                    SAUL EWING ARNSTEIN & LEHR LLP                      SAUL EWING ARNSTEIN & LEHR LLP                      SECURITIES AND EXCHANGE COMMISSION
RANDY NUSSBAUM;PHILIP R RUDD                        MONIQUE B DISABATINO,ESQ                            MELISSA A MARTINEZ, ESQ                             SEC OF THE TREASURY OFFICE OF GEN COUNSEL
4250 N DRINKWATER BLVD,,4TH FLOOR                   1201 NORTH MARKET ST.,STE 2300                      CENTRE SQUARE WEST                                  100 F ST NE
SCOTTSDALE AZ 85251                                 P O BOX 1266                                        1500 MARKET ST.,38TH FLOOR                          WASHINGTON DC 20549
PHILIP.RUDD@SACKSTIERNEY.COM                        WILMINGTON DE 19899                                 PHILADELPHIA PA 19102-2186                          SECBANKRUPTCY@SEC.GOV
                                                    MONIQUE.DISABATINO@SAUL.COM                         MELISSA.MARTINEZ@SAUL.COM


000021P001-1447S-021                                000062P001-1447S-021                                000074P001-1447S-021                                000096P001-1447S-021
SECURITIES AND EXCHANGE COMMISSION                  SIMON PROPERTY GROUP INC                            SINGER & LEVICK PC                                  SPOTTS FAIN PC
PHIL OFC BANKRUPTCY DEPT                            RONALD M TUCKER,ESQ                                 MICHELLE E SHRIRO,ESQ                               NEIL MCCULLAGH;KARL A MOSES JR
ONE PENN CTR                                        225 WEST WASHINGTON ST                              16200 ADDISON RD.,STE 140                           411 EAST FRANKLIN ST.,STE 600
1617 JFK BLVD STE 520                               INDIANAPOLIS IN 46204                               ADDISON TX 75001                                    RICHMOND VA 23219
PHILADELPHIA PA 19103                               RTUCKER@SIMON.COM                                   MSHRIRO@SINGERLEVICK.COM                            NMCCULLAGH@SPOTTSFAIN.COM
SECBANKRUPTCY@SEC.GOV


000096P001-1447S-021                                000068P001-1447S-021                                012381P001-1447A-021                                012384P001-1447A-021
SPOTTS FAIN PC                                      STARK & STARK PC                                    SULLIVAN HAZELTINE ALLINSON LLC                     SULLIVAN HAZELTINE ALLINSON LLC
NEIL MCCULLAGH;KARL A MOSES JR                      JOSEPH H LEMKIN,ESQ                                 WILLIAM D SULLIVAN                                  ELIHU E ALLINSON III
411 EAST FRANKLIN ST.,STE 600                       P O BOX 5315                                        919 NORTH MARKET ST STE 420                         919 NORTH MARKET ST STE 420
RICHMOND VA 23219                                   PRINCETON NJ 08543                                  WILMINGTON DE 19801                                 WILMINGTON DE 19801
KMOSES@SPOTTSFAIN.COM                               JLEMKIN@STARK-STARK.COM                             BSULLIVAN@SHA-LLC.COM                               ZALLINSON@SHA-LLC.COM




000009P001-1447S-021                                000077P001-1447S-021                                000070P001-1447S-021                                000098P001-1447S-021
US ATTORNEY FOR DELAWARE                            WESTERNBURG & THORNTON PC                           WILES & WILES LLP                                   WINSTEAD PC
CHARLES OBERLY ELLEN SLIGHTS                        STEVEN THORNTON                                     VICTOR W NEWMARK,ESQ                                JASON A ENRIGHT
1313 NORTH MARKET ST                                10440 N CENTRAL EXPRESSWAY STE 800                  800 KENNESAW AVE.,STE 400                           500 WINSTEAD BUILDING
WILMINGTON DE 19801                                 DALLAS TX 75231                                     MARIETTA GA 30060-7946                              2728 N HARWIID ST
USADE.ECFBANKRUPTCY@USDOJ.GOV                       STEVE@MWTLAW.COM                                    BANKRUPTCY@EVICT.NET                                DALLAS TX 75201
                                                                                                                                                            JENRIGHT@WINSTEAD.COM


000023P001-1447S-021                                000022P001-1447S-021                                000059P001-1447S-021                                000092P001-1447S-021
WINSTON & STRAWN                                    WINSTON & STRAWN LLP                                WINSTON & STRAWN LLP                                WOMBLE BOND DICKINSON (US)LLP
GREGORY M GARTLAND                                  CAREY D SCHREIBER                                   MICHAEL T LEARY                                     KEVIN J MANGAN
200 PARK AVENUE                                     200 PARK AVENUE                                     333 SOUTH GRAND AVE.,38TH FLOOR                     1313 NORTH MARKET ST.,STE 1200
NEW YORK NY 10166                                   NEW YORK NY 10166                                   LOS ANGELES CA 90071                                WILMINGTON DE 19801
GGARTLAND@WINSTON.COM                               CSCHREIBER@WINSTON.COM                              MTLEARY@WINSTON.COM                                 KEVIN.MANGAN@WBD-US.COM
                                                     Case 20-12841-MFW Doc 546 Filed 12/23/20 Page 8 of 12
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 5 of 5                                                                                                                                                           12/21/2020 06:09:04 PM
000058P001-1447S-021                                 000058P001-1447S-021                                 000058P001-1447S-021                                 000058P001-1447S-021
YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
JBARRY@YCST.COM                                      AMAGAZINER@YCST.COM                                  JMULVIHILL@YCST.COM                                  BANKFILINGS@YCST.COM




               Records Printed :                     100
Case 20-12841-MFW   Doc 546   Filed 12/23/20   Page 9 of 12
                                   Case 20-12841-MFW                     Doc 546   Filed 12/23/20          Page 10 of 12
                                                                     YouFit Health Clubs, LLC, et al.
                                                                            Federal Express
                                                                              Exhibit Page
Page # : 1 of 1                                                                                                                        12/21/2020 06:10:35 PM
000010P001-1447S-021               000011P001-1447S-021                             000055P001-1447S-021                   000006P001-1447S-021
DELAWARE SECRETARY OF STATE        DELAWARE STATE TREASURY                          GREYLION                               INTERNAL REVENUE SVC
DIVISION OF CORPORATIONS           BANKRUPTCY DEPT                                  PERELLA WEINBERG PARTNERS              CENTRALIZED INSOLVENCY OPERATION
401 FEDERAL ST STE 4               820 SILVER LAKE BLVD                             ATTN: GENERAL COUNSEL                  2970 MARKET ST
DOVER DE 19901                     STE 100                                          GENERAL COUNSEL                        MAIL STOP 5 Q30 133
                                   DOVER DE 19904                                   767 FIFTH AVENUE                       PHILADELPHIA PA 19104-5016
                                                                                    NEW YORK NY 10153


012028P001-1447A-021               000014P001-1447S-021                             000019P001-1447S-021                   000016P001-1447S-021
JOHN R WEAVER JR PA                MICHIGAN DEPT OF TREASURY, TAX POL DIV           SECURITIES AND EXCHANGE COMMISSION     SOCIAL SECURITY ADMINISTRATION
JOHN R WEAVER JR                   LITIGATION LIAISON                               NY REG OFFICE BANKRUPTCY DEPT          OFFICE OF THE GEN COUNSEL REGION 3
831 N TATNALL ST                   430 WEST ALLEGAN ST                              BROOKFIELD PL                          300 SPRING GDN ST
WILMINGTON DE 19801                2ND FL AUSTIN BLDG                               200 VESEY ST STE 400                   PHILADELPHIA PA 19123
                                   LANSING MI 48922                                 NEW YORK NY 10281-1022



000015P001-1447S-021               000083P001-1447S-021
US EPA REG 3                       WESTWOOD PLAZA LLC
OFFICE OF REG COUNSEL              STEVEN LEONI
1650 ARCH ST                       2020 WEST PENSACOLA ST.,STE 285
PHILADELPHIA PA 19103              TALLAHASSEE FL 32304




          Records Printed :   10
Case 20-12841-MFW   Doc 546   Filed 12/23/20   Page 11 of 12
                                        Case 20-12841-MFW               Doc 546   Filed 12/23/20          Page 12 of 12
                                                                    YouFit Health Clubs, LLC, et al.
                                                                         USPS Express Mail
                                                                             Exhibit Page
Page # : 1 of 1                                                                                                           12/21/2020 06:13:24 PM
000017P001-1447S-021                    000013P001-1447S-021                       000005P001-1447S-021
ARIZONA ATTORNEY GENERAL'S OFFICE       FRANCHISE TAX BOARD                        INTERNAL REVENUE SVC
PO BOX 6123                             BANKRUPTCY SECTION MSA340                  CENTRALIZED INSOLVENCY OPERATION
MD 7611                                 PO BOX 2952                                PO BOX 7346
PHOENIX AZ 85005-6123                   SACRAMENTO CA 95812-2952                   PHILADELPHIA PA 19101-7346




         Records Printed :          3
